Action in conversion. Order denying plaintiff’s motion, under section 325 of the Civil Practice Act, to punish the defendant for failing to obey the order of discovery and inspection, dated November 24, 1939, reversed on the law and the facts, with ten dollars costs and disbursements, the motion granted, with ten dollars costs, and defendant is debarred from denying plaintiff’s valuation of the personal property as stated in the complaint. If defendant permits the inspection within ten days from the entry of the order hereon, it may apply at Special Term to be relieved of the said debarment. The defendant has the right to enter the premises for the purposes of exhibition or examination; and it is within its power to obey the order. Disobedience of the order is not excused because the tenant objects to the inspection. Furthermore, the tenant was placed in the position under which it assumes to refuse inspection and examination by the action of the defendant after knowledge by the defendant of the plaintiff’s claim. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.